Exhibit 99.2 STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Additional Accumulated Other Total Ordinary shares paid-in comprehensive Accumulated shareholders' Shares Amount Capital loss deficit equity Balance as ofDecember31, 2011 $ $ $ ) $ ) $ Exercise of options , rights and warrants 53 - - Tax benefit related to exercise of stock options 40 40 Stock-based compensation - Net change in accumulated comprehensive income - - - 18 - 18 Conversion of convertible debt 61 - - Exercise of rightsrelated to convertible debt 10 36 46 Net Income - Balance as ofDecember31, 2012(Unaudited) $ $ $ ) $ ) $ *) On July 19, 2012, the Company performed a reverse stock split of the Company's ordinary shares of four (4) for one (1). The earning per share figures and the share data presented for all prior periods were restated to reflect the effects of the reverse stock split.
